 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDBolandMarine and Manufacturing Company, Inc.and International Brotherhood of Boilermakers,Local 37,a/w International Brotherhood ofBoilermakers,Iron Shipbuilders, Blacksmiths,Forgers and Helpers.Cases 15-CA-5874 and15-CA-609920 June 1986SUPPLEMENTAL DECISION ANDORDER REMANDINGBY MEMBERSDENNIS, JOHANSEN, ANDSTEPHENSOn 5 June 1981 Administrative Law JudgeHenry L. Jaletteissuedthe attached supplementaldecision.The General Counsel filed limited excep-tionsand a supporting brief, the Respondent filedcross-exceptions and a supporting brief, and theGeneral Counsel filed an answering brief to the Re-spondent's cross-exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge'srulings,findings, I andconclusions only to the extent consistent with thisdecision.On 4 August 1976 the Board found, inter alia,that the Respondent violated Section 8(a)(5) and(1) of the Act by unilaterally promulgating safetyrulesand rules governing employee conduct andinstitutinga disciplinary system to enforce therules.2To remedy the violations, the Board or-dered the Respondent, inter alia, to offer reinstate-ment and backpay to all employees discharged, sus-pended, or otherwise denied work opportunities"solelyas a resultof the unilateral promulgation"of the rules. On 14 November 1977 the Fifth Cir-cuit enforced the Board's Order.3 Subsequently, a'The General Counsel has excepted to some of the judge's credibilityfindings.The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products,91NLRB 544 (1950), enfd. 188 F 2d 362 (3d Cir1951).We have carefully examined the record and find no basis for re-versing the findings2 225 NLRB 824 (1976) (Case 15-CA-5874)3NLRB v Boland Marine & Mfg.Co, 562 F.2d 1259 (5th Cir 1977).In addition,on 8 April 1977 the Board issued a Decision and Order inCase 15-CA-6099 (228 NLRB 1304), in which it found that the Respond-ent violated Sec 8(a)(5) and(1) of the Act by unilaterallypromulgating arevised passsystemOn 17 June 1978 the Fifth Circuit enforced theBoard's Order in that case 573 F 2d 1308 (5th Cir 1978) The RegionalDirector consolidated for hearing the supplemental proceedings in Cases15-CA-5874and 15-CA-6099,but at the hearing the General Counselconceded that none of the backpay claimants was discharged or disci-plined pursuant to the enforcement of the revised pass systemdispute arose concerning certain claimants' entitle-ment to backpay4 and the amounts of backpay dueindividuals discharged or suspended after the Re-spondent unilaterally adopted therules.Thereafter,on 30 March 1979 the Regional Directorissued abackpay specification and notice of hearing.The judge considered each claimant's entitlementto backpay, and found that, with the exception of 3discharged employees and 24 suspended employees,the General Counsel failed to demonstrate that em-ployees discharged or suspended after the rules' ef-fective date were discharged "solely" as a result oftheir promulgation. Moreover, the judge found thatthe backpay period ran from an employee's date ofdischarge to 24 July 1977 when the Respondentcompleted the last of three major projects in itsshipyard, and he established a formula for deter-mining backpay accrued during that period. Final-ly, the judge computed backpay owed those em-ployees discharged or suspended "solelyas a resultof the unilateral promulgation" of the Respondent'srules.As discussed below, we find merit in the GeneralCounsel's exceptions to the judge's allocation ofthe burden of proof and his concomitant findingsthat certainclaimantsare not entitled to backpay.We also find merit in the General Counsel's excep-tion to the judge's finding that the Respondent'sgeneral backpay obligation was tolled on 24 July1977 and that the Respondent's backpay obligationto claimant Christopher Scamardo was tolled as of29 February 1976. In all other respects, we find nomerit in the General Counsel's or the Respondent'sexceptions.1.CLAIMANTS' ENTITLEMENT TO BACKPAYThe judge found that only 3 discharged claim-ants and 24 suspended claimants were entitled tobackpay. In so finding, he stated that, by requiringtheRespondent to make whole those claimantswho were discharged or suspended "solely as aresult of the unilateral promulgation of said rules,"the Board departed fromitsusualremedial provi-sionsand left to the compliance proceeding thetask of deciding the threshold question of whethera claimantisa member of the class of employeesprotected by the Board's Order. He found furtherthat the Board's Order in this case, read in con-junction with the Board's decision inWright Line,5establishes that the General Counsel has the burdenof demonstrating that a claimant was discharged orsuspended pursuant to an unlawfully promulgated4The Respondent reinstatedeach of thebackpay claimants on orbefore 29 October 1978.5 251 NLRB 1083 (1980), enfd 662 F 2d 899 (1st Cir 1981)280 NLRB No. 51 BOLAND MARINE & MFG. CO.rule and that the claimant would not have beentreated in the same manner absent promulgation ofthose rules. Applying this formula to the evidencesurrounding each disciplinary action, the judgeconcluded that, with a few exceptions, concededby the Respondent, the General Counsel failed toshow that the claimants would not have receivedthe same discipline absent the rules.We disagreewith the judge's allocation of the burdens in thiscase and, consequently, with his determination thatcertain claimants are not entitled to backpay.The Board and the courts have long held that ina backpay proceeding an unlawfully discharged orsuspended employee is presumed to be entitled tobackpay,6 and that the respondent bears the burdenof establishing facts "which would negative the ex-istence of liability to a given employee or whichmitigatethat liability."7While we agree with thejudge that the terms of our Order in this case maybe "a departure from the Board's usual remedialprovisions,"8 we believe that the judge gave insuf-ficient consideration to the presumption in favor ofclaimants' entitlement to backpay and, accordingly,placed on the General Counsel an undue burden ofdemonstrating the absence of any facts whichwould show that the Respondent's actions withregard to a particular claimant were consistentwith past practice. The Board does not require theGeneral Counsel to bear the burden of demonstrat-ing the nonexistenceof factors which would re-lieve a respondent of liability or would mitigatethat liability, and we find no support in the lan-guage of our Order for such a departure from ourpast practice. Adherence to our general allocationof burdens in determining backpay is especiallycompellingwhere, as here, before implementingthe unilaterally promulgated rules in July 1975, theRespondent had no formal disciplinary system andno requirementthat disciplinaryactionsbe record-ed. Thus, evidence of the Respondent's disciplinarypractices before July 1975, consisting of supervi-sors' recollections and occasional memoranda span-ninga 10-year period before July 1975, are pecu-liarly in the possession of and available to the Re-spondent, and it would be inequitable to require theGeneral Counsel to ferret out this information fromthose sources.Accordingly, we find that the General Counselwas required only to demonstrate that a claimantwas discharged pursuant to the unilaterally promul-gated rules. If that was shown, the burden shifted6 See, e g,NLRB v Mastro Plastics Corp,354 F 2d 170, 178 (2d Cir1965), cert denied384 U S 972 (1966)'NLRBY.Brown & Root,Inc,311 F 2d 447, 454 (8th Cir1963). SeeMandarin,228 NLRB 930 (1977), enfd621 F 2d 336 (9th Cir 1980), Us.Air Conditioning Corp,141 NLRB 1278 (1963)SeeAlfred MLewis,Inc,250 NLRB 1392 (1980)455to the Respondent to demonstrate that prior toJuly 1975 its supervisors discharged or disciplinedemployees for similar conduct. The General Coun-selmay rebut such a showing by a variety ofmeans, including that the Respondent had been in-consistent in the implementation of its disciplinarypractices.We now turn to consideration of each ofthe discharges and suspensions at issue.9Michael BurtonBurton's discharge notice states that he was dis-charged for his negligence in leaving an area atwhich hewas assignedto fire watch duty, with theresult that a fire occurred in the area he was sup-posed to watch. The record reveals no evidencethat the Respondent discharged employees prior toJuly 1975 for conductsimilar tothatengaged in byBurton.We believe Burton's discharge is analogousto our consideration, infra, of the discharge ofJamesWilliamson,who neglected his fire watchduty and allowed a fire to ignite.We note that Burton was discharged on 9 July1975. The judge credited IndustrialRelations Man-ager Peter Sears' testimony that the rules dated 1July 1975 were not distributed until 10 July 1975 tothe foremen and superintendents who have author-ity to discharge employees. The judge reasonedthat Burton was not discharged solely as a result ofthe unilaterally promulgated rules because, basedon Sears' credited testimony, the rules had not yetbeen distributed.We disagree. The record estab-lishes that,priorto the July 1975rules, dischargeswere not effectuated through written discharge no-tices.The discharge notice used for Burton wasthat developed for use in enforcing the unilaterallypromulgated rules and was first distributed withthe rules. Under these circumstances, we find thatBurton was discharged pursuant to the rules andtherefore entitled to backpay.Larry NewtonThe judge found that Newton wasdischarged on2 July 1975 before the distribution of the rules. Hisdischarge is not noted on the discharge notice de-veloped for use with the unlawful, unilaterally pro-mulgated rules, nor was any rule cited as the basisfor his discharge. The General Counsel adduced noevidence to show that the Respondent distributedthe rules to its supervisors before 2 July or that itssupervisors otherwise knew the content of the rulesat that time. Accordingly, we find that the General9Absent exceptionswe adopt thejudge's determination that 3 dis-charged employees(MosesLovely, BurkeyPoland, and Christopher Sca-mardo)and the 24suspendedemployees whosenames are set forth inApp C of theadministrative law judge's supplemental decision are enti-tled tobackpay 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDCounsel has not made a prima facie showing thatNewton was discharged pursuant to the rules.Herman Carter and Franklin MouilleThe judge found that Carter and Mouille weredischarged for sleeping on duty in violation of rule5.He found further that sleeping on the job is "acommonly recognized ground for discharge" andthat the General Counsel adduced no evidence thatthese claimants were treated differently because ofthe rules.Applying the test set forth above, we find thatthe Respondent has rebutted the General Counsel'sprima facie showing of backpay entitlement ofthese two claimants.Supervisor Joe Quinn's uncon-troverted testimony reveals that in early 1973 hedischarged three employees for sleeping on the job.Absent evidence that other employees before July1975 were not discharged for sleeping on the job,we find that their discharge was consistent withthe Respondent's preexisting practice and thereforeCarter andMouille are not entitledto backpay.Frank Anderson,Roark Boyd,Hilton Burns,Paul Crane,Dean Ellis, and Paul MireThe above employees were discharged for ineffi-ciency or insufficient production. The GeneralCounsel established a prima facie case that these in-dividuals were discharged pursuant to the unilater-ally promulgated rules. The Respondent introducedevidence that before July 1975 its supervisors dis-charged or disciplined employees for similar con-duct; however, the prior discharges for "lack ofproduction," "lack of ability to perform boiler-maker duties," or "poor workmanship" do notdetail or provide a basis for inferring productionstandards.Therecordindicates that the Respond-ent did not have production quotas or any uniformstandard for determining inefficiency or insufficientproduction.Because therecord does not provideany meaningful information concerning these em-ployees' inefficiencies or production, and in the ab-sence of evidence of specific levels of efficiency orproduction expected of them before or after therules were introduced,it is impossible to determinewhether the Respondent was merely continuing apast practice or was establishing new productivityrules.A respondent, not the General Counsel,should bear this burden of showing a preexistingpracticewhich affords a defense, and that burdenshould be more than merely showing that a re-spondent had an ad hoc standard which was notchanged by the advent of any rules. Accordingly,we find the above employees are entitled to back-pay.Patrick HeffleyThe judge found that Patrick Heffleywas dis-charged forstealing, inviolation of rule 4. The Re-spondent presented evidence that, in 1974, employ-ee JamesJ.Aucain was discharged for stealingcopper sheathing from the Respondent's yard. Inher brief, the General Counsel concedes that,Aucain was so disciplined, but contends that Pat-rickHeffley nonethelessisentitledto backpay be-cause the Respondent imposed its disciplinarysystemtoHeffley's detriment.We disagree withthe General Counsel's assertion, and find that theRespondent has presentedsufficient evidence of itsconsistentpolicyof discharging employees fortheft.Accordingly, Patrick Heffley is not entitledto backpay.Phillip NunezNunez' dischargenotice statesthat he kissed afemale securityguardand later returned and of-fered her a dollar for another kiss. The notice fur-ther states that, when she refused, Nunez placedhis hand on the guard's face and attempted to kissher again.According to the discharge notice,"Nunez had to be restrained by another employeeto prevent the guard from being injured." This in-cident occurred while Nunez was supposed to beworking. Although the Respondent cannot point toany pre-July 1975 incidents of unauthorized at-tempts tokiss security personnel during worktime,the Respondent has sufficiently shown that beforeJuly 1975 employees had been discharged for"goofing off' andassault.The General Counsel hasnot countered this evidence with a showing thatthemisconduct for which Nunez was disciplinedwould not have resulted in discipline prior to theimplementationof the July 1975 work rules. Ac-cordingly,we find that Nunez is not entitled tobackpay.Larry Courvillion, Merland Farria, ClarkGristina, Randy Moore, Lawrence Payne,Richard Seibert, William Todd, DonaldTuregano, Drew Willis, and Thomas WiltzThe judge found that each of the above-namedclaimantswasdischargedforinsubordination,either in refusing to do assigned work, directingprofane and abusivelanguage ata supervisor, or as-saultinga supervisor. He found that in each casethe claimant's conduct "was of a type commonlyrecognized as grounds for discharge" and that theGeneral Counsel adduced no evidence that in dis-chargingthese employees the Respondent acteddifferently from the way it had before adopting the BOLAND MARINE & MFG. CO.rules.Accordingly, he denied backpay to all 10claimants.Examination of these claimants' discharge noticesand record testimony shows that fourclaimants(Payne, Seibert, Turegano, andWiltz)were dis-charged for insubordination accompanied by abu-sive language toward supervisors or guards and, inone case,assault on a supervisor.The Respondentpresented evidence that on at least two occasionsbefore July 1975 it discharged employees who hadcursed supervisors, and threatened or struck super-visors,' ° thus establishing that, before July 1975,the Respondent generally disciplined employees forthreateningand physically or verballyabusing su-pervisors. The General Counsel failed to rebut theRespondent's evidence. Accordingly, we find thatPayne, Seibert, Turegano, and Wiltz are not enti-tled to backpay.The record indicates that the remaining sixclaimantswere discharged for insubordination inrefusing to perform assigned duties."The Re-spondent presented evidence that before July 1975employees were discharged for refusal to performassignedwork;' 2 however, the Respondent's evi-dence in support of a claimed preexisting practiceof discipline for such conduct provides no basis forascertainingthat any specific standard existed. Re-garding such earlier discipline, there is no descrip-tion of the nature of the refusal or the circum-stances, such as previous warnings, which mayhave influenced the Respondent to discharge thoseemployees.With respect to these six claimants, thecircumstances surrounding each claimant's refusalto do his respective workassignmentdiffered.Thus, the Respondent maintained Courvillion wascapable of performing the job, but intentionallyproduced poor quality work. Todd's dischargenotice indicates Todd stated he was hired as awelder and he was not going to do anything othertoBoilermaker Superintendent Quinn testified that he dischargedwelder Vernon Boyington for using foul language toward Quinn andForeman Milton Bourgeoisand forstriking Bourgeois after being toldthat his work performancehad to improve,an internal memorandumQuinn prepared states that Boyington was discharged on 2 May 1975. Inaddition,Pipefitter Superintendent Paul Fernandez testified that, some-time between March andJuly 1975,he dischargedArnold Morrell forinsubordination and threatening and cursing a supervisor11The "descriptionof violation"sectionof Todd'sdischarge noticefurther states that he was absent from his work areafor 3hourswithoutpermissionThe recordcontains evidence that beforeJuly 1975 the Re-spondent had disciplined employees for unauthorized absence from aworkstation as discussedwithrespect to employees Dazet'sand Le-Compte's discharges, infra.12 Boilermaker Foreman Gibson testified thatbefore therules were in-stituted he-discharged a welder who refused toobey Gibson's order toremove a knife edge Labor Superintendent Benittetestified that beforethe July 1975rules he dischargedFred Thomasfor refusing to performan assignment to sweep an office Similarly,Carpenter SuperintendentFredenchs testifiedthat before July 1975 Phillip DeVillewas dischargedfor refusing to go down into the hold of a ship to perform hiswork as-signment457than what he was hired to do. Similarly,claimantMoore testified he refused to perform the job be-cause he was being asked to do somebody else'sjob.'s Claimant Willis did not flatly refuse to dothe work assignment, but insisted on doing it hisown way.Farria'sdischarge notice states he re-fused to carry out a job assignment as directed byhis foreman. The record failed to reveal the reasonfor such refusal.ClaimantGristina'sdischargenotice indicates that he refused to take orders fromthe ship superintendent, asserting he would takeorders only from his own supervisor.The record revealed that prior to the unilaterallypromulgated rules the Respondent did not have aflat policy of discharging anyone who refused todo a work assignment.Boilermaker SuperintendentQuinn testified that he would consider reasons ad-vanced by the employee for declining a job, includ-ing sickness,lack of talent to do ajob, and jurisdic-tion questions related to whether the employee iscontractually required to do the job. When testify-ing about the prerule policy, Boilermaker ForemanGibson was asked if he was testifying that he"would fire anybody who was not doing his workor was away from his work station during worktime." In response to this question Gibson testified,"Not anybody."Under these circumstances, we are unable toconclude that the Respondent has shown the dis-charges would have occurred prior to the rules.Accordingly,we find that Courvillion, Farria,Gristina,Moore, Todd, and Willis are entitled tobackpay.Edward AllenThe judge found that Allen, who was dischargedfor clocking another employee's timecard, is notentitled to backpay since such conduct "is com-monly recognized as a ground for discharge" andthat the General Counsel produced no evidencethat in discharging Allen the Respondent treatedhim any differently from the way it would havebefore adopting the rules.The record reveals that Allen was discharged forpunching out another employee's timecard, despiteAllen's claim that a supervisor identified only asGary authorized him to do so. Without determin-ing whether Allen's claim has merit, we find thathe is entitled to backpay because the Respondentpresented no evidence that it discharged or disci-plined any employee before July 1975 for clockinganother employee's timecard. Thus, we cannot butto Boilermaker SuperintendentQuinntestifiedMoore refused to do agrindingjob which Quinn asserted is boilermakerwork.Quinn testifiedhe could not recall the reason Moore gave the foremanfor hisrefusal toperform the assignment 458DECISIONSOF NATIONALLABOR RELATIONS BOARDconclude that Allen was discharged solely as aresult of the unilaterally promulgated rules whichspecifically prohibited such conduct.Leonard Dazet and Randy LeCompteThe judge found that Dazet and LeCompte weredischarged for horseplay and "goofing off." Theirdischarge notices referred to rule 12 which pro-vides for discharge for "a repetition of less seriousoffenses after warnings."The judge found that this"rule"was so vague that he could not find that indischarging these claimants the Respondent wasapplying a new standard of conduct or perform-ance against them.Noting that the conduct forwhich they were discharged is commonly recog-nized as a ground for discharge, the judge conclud-ed that Dazet and LeCompte are not entitled tobackpay.We agree with the judge that Dazet and Le-Compte are not entitled to backpay, but base thisfording on the uncontroverted record evidence thatbefore promulgating the rules at least two employ-eeswere discharged for horseplay and "goofingoff." Carpenter Superintendent Robert J.Freder-ichs testified that sometime before 1975 he dis-charged an employee for horseplay while atop ashipmast.Pipefitter Superintendent Paul Fernan-dez testified that, before July 1975, he dischargedJohn Murray Jr. after warning him about repeatedincidents of "goofing off" and leaving his workarea.As theRespondent has shown that it did meteout discipline, including discharges,against em-ployees who engaged in horseplay, and absent con-trary evidence, we find that the Respondent hassuccessfully rebutted the General Counsel's primafacie showing that Dazet and LeCompte are enti-tled to backpay.Frank B. AutryAlthough the record contains no testimony con-cerning the reason forAutry's discharge,the judgefound that his discharge notice indicates that theRespondentfiredAutryafter he operated a bull-dozer in the Respondent's parking lot, while appar-ently intoxicated or drugged, in such a manner thathe caused substantial damage to the parking lot.1414 Autry's discharge notice states, in relevant part.Operator lined up to spread shells and level dnve and parkingareas.Operator dug areas up run bulldozer in circles in main dnvecutting area and leaving deep rutt [sic] in drive Requested he levelarea up onO.T. hesaidjust rake it up Operator at this time wentand got bulldozerin backyardbrought same around todefectivearea.Stopped, backed up and run same behind office building parkedsame Cameto theB.M foreman handed him the keys and staggeredout of the gate.Operator was [illegible]to speech at this time andthe foreman Ferro stated he had never seen anyone in this conditionThe judge concluded that Autry is not entitled tobackpay,because his conduct is commonly recog-nized as a ground for discharge and there is no evi-dence that in dischargingAutry theRespondenttreated him differently from the way it would havebefore adopting the rules.We agree with the judge that the Respondentshould not be required to provide backpay forAutry,but in so doing rely on the aggravatednature ofAutry's conduct as described in his dis-charge notice and the Respondent'spreexistingpolicy of discharging employees whose negligenceresults in damage to its equipment.We find Autry'sconduct sufficiently analogous to that of employeesdischarged for damaging equipment to warrant de-nying him backpay.Mike PurdyThe judge found that Purdy was discharged, ac-cording to his discharge notice,for entering theRespondent's premises with a beer bottle, drinkingfrom it, and throwing the empty bottle over theshipyard fence.15 The notice stated that Purdy'sconduct violated rule 6, which prohibited employ-ees from bringing alcoholic beverages on the Re-spondent's premises.The judge found no evidencethat Purdy was intoxicated, and found that his of-fense was not serious because he finished his beernear the shipyard's entrance.Nevertheless, thejudge found that Purdy was not entitled to back-pay because the General Counsel failed to demon-strate that Purdy was treated differently from theway he would have been before adoption of therules.The record contains no evidence that the Re-spondent discharged or otherwise disciplined anyemployee before July 1975 forpossessionof alco-holic beverages on its facilities. Thus, the Respond-ent has not rebutted the General Counsel's primafacie case, and Purdy is entitled to backpay.James WilliamsonThe judge found that the Respondent fired Wil-liamson for damaging property in violation of rule4.Williamson's discharge notice stated that, whileWilliamson was acting as fire watch for a welder,Williamson "failed to stop the burning operationwhich charred and burnt six (6) cables." Superin-tendent Gibson investigated the incident and foundthatWilliamson had been at fault in failing to warn15 Purdy testified that he did not drink from the beer bottle, but thathe merely picked it up in the employees'parking lot and was endeavor-ing to dispose of the bottle when he was confronted by management. Forthe purpose of determining Purdy's entitlement to backpay,we have notconsidered Purdy's version of the incident, but rather have assumed thatPurdy engaged in the actions stated in his discharge notice BOLAND MARINE & MFG. CO.459thewelderas soon asthe cables began burning.Gibson testified that he probably would have dis-charged Williamson even absent the rules, becausethe Respondent had warned employees before theWilliamson incident that anyone involved in con-duct resulting in damage to cables would be dis-charged. Thus, the judge found that Williamson'sdischarge was not based on the unlawfully promul-gated rules, but rather on the separately promulgat-ed instructions.Accordingly, he concluded thatWilliamson was not entitled to backpay.We disagree with the judge's finding that Wil-liamson wasnot discharged pursuant to the unilat-erally promulgated rules. In fact, the "instructions"to supervisors that they were to discharge employ-ees causing damage to cables, promulgated afterthe adoption of the rules,' a was nothing more thana clarification and explanation of the meaning ofrule 4, and was not a separate and distinct directivefrom the Respondent's management." Moreover,Gibson testified that, before receiving these "in-structions," he would not have discharged William-son for his first offense of negligence, but felt com-pelled to do so by virtue of the "instructions."Thus, it is clear that Williamson was dischargedpursuant to rule 4, as clarified by subsequent "in-structions," and, absent any contrary evidence, thatthe Respondent would not have discharged Wil-liamson had the rules not been put into place. Ac-cordingly,we find that Williamson is entitled tobackpay.Michael Fye, Mark Heffley, Emile Meral, andStephen MitchellThe judge found that each of these claimantswas discharged for absenteeism. The Respondenthad no discharge rule for absenteeism. The rulecited in Fye's discharge was rule 5,habitual tardi-ness or absences,which pursuant to the Respond-ent'sJuly 1975 disciplinary rules should have re-sulted in a written warning, rather than a dis-charge.' 8 The rule cited in Heffley's, Meral's, andMitchell's discharge notices was rule 12, repetitionof a less serious offense after warnings. The judgefound that the Respondent did not have a rulespecifying a fixed number of absences as groundsisWilliam J Baraldi,river superintendent at the timeof Williamson'sdischarge,testified without contradiction that the Respondent'spolicy todischarge immediately any employeewhoseconduct resulted in burningof cables wasorally conveyedto supervisorsin late October or early No-vember 1975.17We make no finding as to whether,absent the rules, the Respondentwouldhave violated Sec. 8(ax5) by issuingsuch a directivewithout bar-gainingwith the Union,as that questionis not before us.is The July1975 rulesfurther providethat any employee receiving asecond written warning for habitual tardiness or absenceswithin 1 yearof the first shall be disciplinedwith a layoff of 3 workdaysand any em-ployeereceiving a third written warning withina 1-year period shall besubject todischarge.for discipline.The judge found that because theRespondent did not have specificrules regardingabsenteeism,eachclaimantwas discharged after asupervisor considered the particular facts of eachclaimant's attendance record and not out of adher-ence to a "rule." Thus, he concluded that theseclaimants were not entitled to backpay.Contrary to the judge, we find that these fourclaimantswere discharged pursuant to the rules.Thus, the Respondent discharged Heffley, Meral,and Mitchell for an offense specified in the unilat-erally promulgatedrules(repetition of less seriousoffense afterwarning) rather than for absenteeism.Fye's discharge notice cites his earlierdismissal inAugust 1975 and a 31 October 1975 warning forhabitual absences in addition to his absences on 11-13 November 1975. The reference to these three in-cidents is an obvious attempt to conform with theprogressive disciplinary system established for ha-bitual tardiness and absences in the July 1975 rules.The record shows, however, that before July 1975the Respondent discharged employees, after warn-ing, for repeated or excessive absences.' 9 Thus, theRespondent has rebutted the General Counsel'sprima facie showing, and these claimants are notentitled to backpay.20Angel Alpuche, S. J. Vodanovich, and BertWestThe judge found that the Respondent gave 3-daysuspensions to Alpuche, Vodanovich, and West forbeing in line waiting for the lunch whistle to soundrather than working until the whistle sounded. Hefound that these suspensions were based on instruc-tions from Supervisor Gibson and therefore werenot given as a result of the rules. Accordingly, the19Boilermaker SuperintendentQuinntestified that inMarch or April1975 hedischargedfour employees,Hebert,Castenado,Segar, and Jones,for excessive absencesWhen questioned about the pre-rule standard forabsenteeism,Quinn testified that when an employee missed 2 to 3 daysper week consecutivelyfor 3to 4 weeks, action was warranted Discipli-nary memoranda the Respondent introduced show thaton 27May 1975theRespondent discharged RaymondHebert forabsenteeism, after hehad been warned repeatedly for poor attendance and had been given a 3-day suspension in March 1975. The memoranda also showsthat AnthonyCastenado was discharged,after repeated warnings for being away fromwork 25 daysin 2 working months,including 7 through 16April 1975,and that Brad Segar and James Williams were each given a 3-day suspen-sion in lieu of discharge after several prior oral warnings for excessiveabsences. Jones' attendance record reflects that during the 6-week periodbefore his discharge he worked 2 full weeks, two 3-day weeks,and one2-dayweek Pipefitter Superintendent Fernandez testified that he dis-charged Richard Smith after prior warnings for regularly missing at leastIdayper week for a 2-1/2- to 3-month period20 In concluding that the Respondent has rebuttedthe General Coun-sel's prima facie showing,we make no finding that the Respondent main-tained a policy on employees' attendance Rather,we find that the Re-spondent has shown that, in respondingto whata supervisor perceived asan employee's poor attendance,it treated employees similarly before andafter adopting the rules. 460DECISIONSOF NATIONALLABOR RELATIONS BOARDjudge foundthatAlpuche, Vodanovich, and Westare not entitledto backpay.Gibson testified that these three claimants weresuspended on 25 July 1975, on his directive, pursu-ant to a notice he signed, for being away from theirjobsite.He admitted that he suspended the claim-ants for conduct which violated rule 2 of the uni-laterally promulgated rules,21 and that he couldhave cited this rule on the suspension notice. Thus,we fmd it reasonable to infer that Gibson suspend-ed these employees for violation of rule 2, irrespec-tive of whether the suspension notices containedspecific citation to that rule, which had been pro-mulgated only 2 weeks before the suspensions.Moreover, these claimants received suspension no-tices on forms identical to those distributed withthe rules, thus further demonstratingGibson'sknowledge of the rules. As the Respondent haspresented no evidence that it disciplined any em-ployees before July 1975 in similar circumstances,we conclude that Alpuche, Vodanovich, and Westare entitled to backpay for the 3 days they werelaid off.Bruce HartThe judge found that Hart was suspended for 2days for sleeping on the job, but was not disci-plined pursuant to the rules because the rules pro-vide only for discharge or a 3-day suspension forall violations. As a result, he found that Hart is notentitledto backpay.We disagree with the judge insofar as he foundthat Hart was not suspended pursuant to the rules.In our view, the General Counsel has met theprima facie test by showing that Hart was suspend-ed for conduct described in the rules and the sus-pension notice is identical to the form which wasdistributed with the rules. Unlike Alpuche, Vodan-ovich, and West, however, we fmd that Hart is notentitled to backpay, because he was suspended forconduct for which the Respondent has consistentlyimposed discipline,up to and including dis-charge.22 The fact that the Respondent chose tosuspend Hart rather than discharge him, as it did toCarter and Mouille, does not demonstrate deviationfrom its practiceexistingbefore the rule; rather, itdemonstrates that the Respondent did take discipli-nary action to arrest sleeping on the job, and exer-cised its discretion both before and after promul-gating the rules to discharge employees for this in-fraction or to impose lesser forms of discipline.21Rule 2 states that any employee shall be dischargedfor "delay orstoppageof workor interferingwith company operationsbecause of analleged grievance "22 See discussionof the backpay entitlement of Herman Carter andFranklin Mouille, supraIn summary, we fmd that, in addition to theclaimantsthe judge found to be entitled to back-pay, the Respondent must also provide backpay todischarged claimantsBurton,Anderson,Boyd,Burns, Crane, Ellis, Mire, Courvillion, Farria, Gris-tina,Moore, Todd, Willis, Allen, Purdy, and Wil-liamson,aswell as to suspended claimants Al-puche, Vodanovich, and West. We now turn to theremaining questions raised in the General Counsel'sand the Respondent's exceptions.II.THE BACKPAY PERIODThe judge found that the Respondent's backpayobligationceased asof 24 July 1977.He recognizedthat the Respondent offered reinstatement to indi-vidual claimants on various dates in 1975, 1976,1977, or 1978, with the last claimants offered rein-statementon 16 October 1978.29But the judgefound merit in the Respondent's assertion that, inthis case, the Board would act arbitrarily and abuseits discretion if it did not toll backpay until the dateof reinstatement,because such action would nottake into account the drastic reduction in its laborforce due to a decline in business.The Respondentpresented evidence that, as of the adoption of therules in July 1975, the Respondent employed ap-proximately 270 unit employees, and between thattime and 29 February 1976 that number increasedto 400 unit employees. Employment then began todecline, and by 23 January 1977 the unit employeecomplement decreased to 130, with a further de-cline to only 25 unit employees on 6 November1977.Thereafter, until 29 October 1978, employ-ment of unit employees fluctuated from a low of 30to a high of 120. The judge found that the decreasein employment was attributable to the Respond-ent's completion of three major projects in 1977,with the last project completed on 24 July 1977.Based on this evidence, the Respondent contend-ed that all claimants would have been laid off foreconomic reasons before 29 October 1978 and pro-posed two alternative formulas whereby the Boardcould determine the statistical probability that eachclaimant would have worked during a particularweek. The judge found that use of either of theseformulas would be arbitrary and unfair, because theRespondent did not justify the criteria used to cutoff the claimants' backpay. The judge found, how-ever, that it would be "grossly unfair" to permitthe backpay period to run until 29 October 1978because the Respondent has shown that, for valid23 Inthe backpay specification,the RegionalDirectorstated that back-pay wastolled as of 29 October 197$allowingthoseclaimants offeredreinstatementon 16 Octoberapproximately 2 weeks to accept or declinethe Respondent'soffer TheRespondent has not challenged the RegionalDirector's tollingof backpayin this manner BOLAND MARINE & MFG. CO.461economic reasons, it sustained a substantial de-crease of its employee complement during thatperiod. Accordingly, the judge concluded that it isreasonable and equitableto toll the backpay periodas of 24 July 1977 when the Respondent completedthe last of its three major projects.The General Counsel excepted to the tolling ofbackpay as of 24 July 1977, contending that theRespondent failed to show that all claimants wouldhave been laid off at the end of the three projects.We find merit in the General Counsel's exceptions.The Board and the courts have long held that arespondent in a backpay proceeding has the burdenof demonstrating that unlawfully discharged em-ployees would have been terminated for economicreasons.24Moreover, a respondent may not rely onstatistical formulas to demonstrate that claimantswould have been laid off, but rather must make ashowing as to each claimant.25 The Respondenthas failed to make such showing. The record lacksany evidence that the claimants were hired for aparticular project or that all employees working ona project were laid off at the project's end. Nordoes the record contain evidence that the Respond-ent'slayoff and recall procedures were tied to em-ployees' seniority. Thus, it is impossible for us toconclude that any particular claimant would havebeen laid off as of a particular date. Accordingly,we fmd that claimants' backpay tolls as of 29 Octo-ber 1978 when the last of the claimants were of-fered and had an opportunity to accept reinstate-ment.26III.BACKPAY OWED CHRISTOPHER SCAMARDOThe record reveals that, before his discharge inJanuary 1976, Scamardo had been assigned at least90 percent of the time to work on the Respondent'sU.S.S.Kingproject,which was one of the Re-spondent's three major projects completed in 1977.In late February 1976, the Union referred Sca-mardo to the Respondent as a boilermaker mechan-ic on repair of theDelta Queen.The Respondent'spayroll records indicate that Scamardo worked thenight shift on 24 February and during the weeksendingon 7 and 14 March. At that time theDeltaQueenjob was completed, and the Respondent didnot again employ Scamardo until 24 July 1976,when he began a 7-month term of employment onthe military shipNeosho.We fmd, contrary to the judge, that the Re-spondent did not reinstate Scamardo to a substan-tially equivalent position when it employed him ontheDelta Queenrepair job. The Respondent didnot offer reinstatement to Scamardo; rather, theUnion referred Scamardo to the Respondent, andthe Respondent's general manager had no knowl-edge of Scamardo's reinstatement until this factwas brought to his attention at a grievance meet-ing.28Moreover, Scamardo was referred to a jobon the night shift rather than the day shift he hadbeenworking.Finally, theRespondent'sDeltaQueenjob was almost completed at the time Sca-mardo was referred, and Scamardo could have hadno expectation of regular employment similar tothat he had enjoyed while working on the U.S.S.King.Thus, we fmd that the Respondent did notvalidly reinstate Scamardo until 27 July 1976 andthat his backpay entitlement is not tolled until thatdate.The judge found that Scamardo was unlawfullydischarged pursuant to the unilaterally promulgat-ed rules on 16 January 1976.27 He found furtherthat Scamardo's backpay is tolled as of 29 Febru-ary 1976 because the Respondent reinstated Sca-mardo on that date, and that Scamardo's interimearnings, less expenses,for the first quarter of 1976exceeded any gross backpay due him. Thus, thejudge concluded that Scamardo is not entitled toany backpay.The General Counsel has excepted to the judge'stolling of Scamardo's backpay as of 29 February1976.We find merit in this exception.24Midwest Hanger Co,221 NLRB 911, 917 (1975),enfdin part 550F.2d 1101 (8th Cir 1977),NLRB v Mastro Plastics Corp,supra,NLRB V.Toppino& Sons, 358 F2d 94 (5th Cu. 1966).25Midwest Hanger,supra.CfCastleman &Bates,Inc,228 NLRB 1504(1977)$6 J. L Holtzendorff Detective Agency,206 NLRB 483, 484 (1973).z7The judge misspelled Scamardo'sname.The references in thejudge's decisionto ChristopherScarmadoshouldreadChristopher Sea-mardo.IV. CONCLUSIONWe have found that the judge erred in his alloca-tion of the burden of showing that claimants weredischarged "solely as a result of the unilateral pro-mulgation" of the Respondent's disciplinary rules,and the judge erred in finding that certain claim-ants are not entitled to backpay.We have alsofound that the judge erred in tolling the Respond-ent'sbackpay liability as of 24 July 1977, ratherthan 29 October 1978, and that he erred in findingthat the Respondent's backpay obligation to Chris-topher Scamardo ceased as of 29 February 1976.Because the judge did not make findings of back-pay entitlement for those claimants we have foundare entitled to backpay or for claimants entitled toas The Respondent conducted a grievance meeting on4March 1976where the subjectof Scamardo's discharge was discussed.When the Re-spondent's officialsat themeeting discoveredthatScamardo was work-ing ontheDeltaQueen,they agreedto adjournthe meeting and removethe discharge notice from Scamardo's personnel files 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDbackpay for the period between 24 July 1977 and29 October 1978, and because credibility determi-nations remain to be made concerningthe interimearningsof suchclaimants,we will remand thiscase for determinationof backpay owed to thoseclaimants.ORDERIt is ordered that this proceeding be remanded tothe Chief Administrative Law Judge for designa-tion of an administrative law judge for the pur-poses of making specific factual and legal fmdingsconcerning backpay entitlement on the record asmade before Judge Jalette, and, if the judge deemsnecessary, reopening the record for further hear-ing.29 The administrative law judge shall prepare aSecond SupplementalDecision containing suchcredibility resolutions,findings,conclusions, andrecommendations as deemed necessary,consistentwith this remand Order. Following service of theSecond Supplemental Decision on the parties, theprovisions of Section 102.46 of the Board's Rulesand Regulationsshall apply.29 In light ofAdministrative Law Judge Henry L. Jalette's retirement,the Boardis remanding thisproceeding to the Chief Administrative LawJudge for further processing in accordance with this OrderLee J. Romero, Esq.,andClement I. Kennington Jr., Esq.,for the General Counsel.Robert K McCalla, Esq.,andLeonard J. Fagot Jr. (Jones,Walker,Waechter,PoiteventCarriere& Denegre),ofNew Orleans, Louisiana, for the Respondent.Louis L Robein Jr., Esq. (Dodd, Barker, Boudreaux, Lanyand Gardner),of New Orleans, Louisiana, for theCharging Party.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEHENRY L. JALETTE, Administrative Law Judge. OnAugust4, 1976,the Board issued a Decisionand OrderinCase 15-CA-58741 wherein it found that the above-named Respondent had violated Section 8(a)(1) and (5)of the Act by unilaterally promulgating safety rules andrules governing employee conduct and instituting a dsci-plinary system for its employees.To remedythese viola-tions,the Board ordered Respondent to offer reinstate-ment and backpay to all employees discharged,suspend-ed, or otherwise denied work opportunities"solely as aresult of the unilateral promulgation of said rules." OnNovember 14, 1977, the UnitedStatesCourt of Appealsfor the Fifth Circuit entered judgment against Respond-ent enforcing the Board'sDecision and Order.Thereaf-ter, a dispute having arisen about the application of theterms of the Board's Decisionand Orderand the amountof backpay due to individuals who had been discharged1225 NLRB 824 (1976)or suspended after Respondent's unilateral adoption ofthe rules in question,the Regional Director caused abackpay specification and notice of hearing to be issuedon March 30, 1979.2 On October 1 through 4 and 15through 18, 1979, and on January 15, 1980, a hearing washeld beforeme inNew Orleans, Louisiana.On the entire record,including my observation of thewitnesses and after due consideration of the briefs, Imake the followingFINDINGS OF FACT1.THE REMEDIAL ORDERThis supplemental backpay proceeding does not in-volve only the question of how much backpay is due thenamed claimants,which is the question usually presentedin backpay proceedings;rather, it presents a thresholdquestion whether the claimants are entitled to any back-pay. This situation arises out of the fact that unfair laborpractices which Respondent was found to have commit-ted was not a fording of discrimination and unlawful dis-charges,but rather a finding of unlawful unilateral con-duct.As earlier noted,for this violation the Board or-dered reinstatement and backpay to those individualswho were discharged or suspended"solely as a result ofthe unilateral promulgation of said rules." The Board didnot specify the test to be applied in deciding whether ornot a claimant's discharge or suspension was solely as aresult of the unlawfully adopted rules, and it is notewor-thy that inAlfred M.Lewis, Inc.,250 NLRB 1392(1980),where the Board had occasion to review a similar reme-dial order,the Board referred to such an order as "a de-parture from the Board's usual remedial provisions."gIn any event,a review of the Board's analysis of theevidence in that case indicates that the use of the word"solely" was not a mere rhetorical flourish, but rather itcontrolled the determination as to whether or not aclaimantwas entitled to reinstatement and backpay.However,as herein,the Board did not specify what testitwas using to determine whether or not the claimanthad been discharged "solely"as a result of the unlawful-ly adopted rule. More specifically,it left unanswered thequestion as to who has the burden of proof that a dis-charge was"solely" as a result of the rules and whatquantum of proof is necessary.Since issuance of that de-cision, the Board has issed a decision inWright Line, 251NLRB 150 (1980),wherein it adoptedtheMt.Healthytest4 in dual-motive discharge cases.Underthat test, theZOn April 8, 1977. theBoard had issued a Decisionand Orderagainstthe Respondent in Case15-CA-6099(228 NLRB 1304),inwhich it hadfound that Respondent violated Sec 8(a)(1) and(5) of theAct by undat-crallypromulgating a revised pass system To remedy that violation theBoard ordered Respondent to reinstate and make whole all employeesdischarged"solely asa result of the unilateral promulgation of the re-vised pass system." On June17, 1978, theUnited StatesCourtof Appealsfor the Fifth Circuit entered judgment enforcing the Board'sDecisionand Order The RegionalDirectorconsolidated the two cases for hear-ing, but it was conceded at the hearing that none of the backpay claun-ants was discharged or suspended pursuant to the enforcement of the re-vised pass systems In that case the Board had used theword "solely" in the make-wholeportion of its order and the court of appeals had added it to the reinstate-ment portion.4Mt Healthy Board of Education P Doyle,429 U S 274 (1977) BOLAND MARINE & MFG. CO.General Counsel mustfirstmake a prima facie showingsufficient to support the inference that protected conductwas a "motivating factor" in the employer'sdecision.Once this is established, the burden will shift to the em-ployer to demonstrate that the same action would havetaken place even in the absence of the protected con-duct.In my judgment,this is the test appropriate for usein this case.In this case, the only evidence adduced by the GeneralCousel to establish a prima facie case was a showing thatthe discharge notice prepared by Respondent noted, innearlyall cases, the rule which the claimant had violat-ed. For example, rule 4 of the unilaterally adopted rulesprovided for discharge for stealing. (Claimant PatrickHeffleywas discharged for stealing and his dischargenotice bore the legend "Violation of Rule No. 4.") In myjudgment,such evidence,standing alone,is insufficient toestablish a prima facie case. The reference to the rule canbe viewed, by way of analogy,as the equivalentof proofthat an employee has engaged in protected conduct. Buta prima facie case consists of more than that. For exam-ple, inWright Line,supra, theGeneral Counsel hadshown, in addition to the alleged discriminatee's protect-ed conduct, that the employer had never previously dis-charged an employee under the circumstances for whichitdischarged the alleged discriminatee. In this case, theGeneral Counsel adduced no evdience on the matter.The General Counsel's perception of the case appearsto have been that inasmuch as Respondent had adoptedthe rules unlawfully it was precluded from dischargingemployeesfor any of the reasons describedin the rules.Obviously, such a perception has no merit. As I see it,the flaw in the General Counsel's approach to the case isthat she viewed the rules as establishing rigid, specific,and formalized grounds and procedures for dischargesand suspensions. The facts are otherwise. For exmaple,rule 7 provides for discharge for "incompetency and in-efficiency, including intentionally producing poor qualityof work." The rule does not quantify the amount of pro-duction, nor does it set standards of quality.6 Rule 12provides for discharge for "A repetition of less seriousoffense afterwarnings."Query:How many offenses,what are less serious offenses, how many warnings? Arule this vague is no rule at all.In short, the fact that an employer has not codifiedany rules of discipline does not mean that it does not ad-ministerdiscipline.An employer need have no rules todischarge for stealing, absenteeism, inefficiency, or insub-ordination. It is a matter of common knowledge that em-ployers do discharge for such conduct, and the Board'sremedialorder cannot reasonably be interpreted to havedeprived Respondent of its right to discharge employeesfor reasons it deemed valid.The General Counsel disclaims any purpose to depriveRespondent of such a right, but asserts that it is for Re-spondent to "disentanglethe effects of its own unfairlabor practices."Murphy Diesel Co.,184 NLRB 757, 765(1970). 1 do not quarrel with that principle, but it is note-6CompareAlfredM Lewis,Inc,supra,where the unilaterally adoptedsystem provided for a daily production standardof 95percent of thecrewaverage463worthy that it was stated in a case with a rigid, specific,and seven-step formalized procedure which dealt withonly one aspect of employee behavior,namely, absentee-ism and tardiness.Absenteeism and tardiness were alsopart of thewarning ruleshere, but therewas no stand-ard. In any event,it is reasonable to assume that inMurphy Diesel,the employer did not have to do any dis-entangling until the General Counsel first showed thatthe unilaterally adopted procedure had been followed. Inthis case, I conclude that, except as otherwise hereinnoted, the General Counsel had to do more than showthat the conduct on which the language was based wasconduct covered by one of the rules.II.THE DISCHARGESA. Michael BurtonBurton was discharged on July 9, 1975. Respondentcontends that it was before the rules became effectiveand that his discharge cannot therefore be a result of therule,much less solely a result. This assertion is based onthe testimony of Industrial RelationsManager PeterSears that the rules dated July 1, 1975, were not distrib-uted to the foremen and superintendents who do the dis-charging until July 10, 1975. Even more, according toSears, it was the incident that led to Burton's dischargewhich caused the issuance of directions that he get therules into the hands of the supervisors. Despite the fore-going,inasmuch as the supervisors who signed Burton'sdischarged used the discharge notice which was devel-oped for use with the rules, the General Counsel con-tends a finding is warranted that the rules were in effecton the date of this discharge.Sears impressed me as a truthful witness and I credithis testimony that the rules were not distributed untilJuly 10, 1975, and they could not therefore have beenrelied on as the reason for discharge on July 9.Apart from the foregoing, there is no probative evi-dence that the rules played any part in the discharge ofBurton. The discharge notice was signed by Jessie Cour-ville and Superintendent LaNata, but only Courville tes-tified and he was not the one who fired Burton. It doesnot even appear that he recommended Burton's dis-charge.While he did state that Burton was dischargedfor violating safety rules, he did not indicate on what hebased that statement, and it is evident from a review ofhis entire testimony that he did not know on whatLaNata based his decision to discharge Burton and thathis testimony that it was for violating safety rules was areference to Burton's unsafe conduct and not to the rulesas such. In any event, there is no evidence that in dis-charging Burton Respondent treated him differently be-cause of the rules.B. Larry NewtonNewton was discharged on July 2, 1975. I have earliercredited Peter Sears that the unlawfully adopted ruleswere not distributed to supervisors until July 10, 1979.Accordingly, they could not be said to be in effect at thetime of Newton's discharge and I find that his dischargewas not as a result of the rules. 464DECISIONSOF NATIONALLABOR RELATIONS BOARDC. Frank Anderson,Roark Boyd, Hilton Burns, PaulCrane,Dean Ellis,and Paul MireThe above-named individuals were all discharged es-sentially for inefficiency and insufficient production.6 Iconclude that the General Counsel did not make out aprima facie case that their discharges were solely as aresult of the rules, and therefore these individuals werenot entitled to reinstatement.As noted above, it is amatter of common experience for an employer to dis-charge employees for inefficiency or low production. Inthis case,Respondent did not adopt a rule which set astandard of production and then apply the rule to theseclaimants.Instead, each claimant's case appears to havebeen weighed on its own facts by the particular supervi-sor involved.Accordingly,in the absence of evidence ofdifferent standards being used,itcannot be held thatthey were discharged solely as a result of the rules.D. Herman Carter and Franklin MouilleThese individualswere discharged for sleeping onduty.7This also is a commonly recognized ground fordischarge and the General Counsel adduced no evidencethese individuals were treated differently because of therule.E. PatrickHeff leyAs noted earlier,Patrick Heffley was discharged forstealing.8The General Counsel adduced no evidencethat he was treated differently because of the rule. More-over, in September 1974,Respondent had discharged an-other individual for the same reason. (R. Exh.22-R.)F. Phillip NunezNunez was discharged for malicious mischief;9namely,trying to kiss a female security guard.The incident doesnot to have been one of great seriousness,nor is it onefor which there appears to have been any precedent. Inany event, the General Counsel adduced no evidencethat in discharging Nunez for this incident Respondentwas treating him differently because of the rule.G. Larry Courvillion,Merland Farria,Clark Gristina,Randy More,Lawrence Payne,Richard Seibert,William Todd,Donald Turegano,Drew Willis, andThomas WillzThese individuals were all discharged for a form of in-subordination,10 either in refusing to do assignmed work,profane and abusive language directed at a supervisor, orassault(inWiltz' case).11 In each case, the conduct was6Rules 7 and 11Rule 5Rule 4Rule 810 Rule I11Courvillion's discharge notice listed rule 7, incompetency and ineffi-ciency, as the ground for discharge;however the testimony of Respond-ent's superintendent Quinn indicated that,in fact,he was guilty of a re-fusal to do work assigned.In Todd's case,no rule was specified in hisdischarge notice,but the conduct therein described was, in effect,a refus-al to do assigned work.In Turegano'sdischarge notice,rules I and 2were cited but the conduct therein described was essentially insubordina-of the type commonly recongized as grounds for dis-charge and the General Counsel adduced no evidencethat in discharging these claimants Respondent acted anydifferently than before the adoption of the rules.H. Edward AllenAllen was fired for clocking another employee's time-card.12 This is conduct which is commonly recognizedas a ground for discharge and the General Counsel hasadduced no testimony that in discharging Allen, Re-spondent treated him any differently than before theadoption of the rules.I.Leonard Dazet and Randy LeCompteDazet and LeCompte were discharged in effect forhorseplay or "goofing off' and their discharge noticesrefer to rule 12 which provides for discharge for "a repe-tition of less serious offenses after warnings."I have ad-verted to this"rule" above,and expressed the view thatgiven its vagueness it can hardly be called a rule. InDazet's and LeCompte's case,there is no showing that anew standard of conduct or performance was being ap-plied against them and the conduct for which they weredischarged is commonly recognized as a ground for dis-charge.J.Frank B. AutryTherewas no testimony concerning the reason forAutry's discharge,but his discharge notice stated that hewas discharged for violation of rules 2, 3, and 11 and in-coherent to directions.More specifically,the noticestated:Operator lined up the spread shells and level driveand parking areas.Operator dug areas up run bull-dozer in circles in main drive uctting area and leav-ing deep rutt[sic] in drive. Requested he level areaup on O.T. he said just rake it up.Operator at thistime went got bulldozer in backyard brought samearound to defective area.Stopped,backed up andrun same behind office building parked same. Cameto the B.M. foreman handed him the keys and stag-gered out of the gate. Operator was [illegible] tospeech at this time and the Foreman Ferro stated hehad never seen anyone in this condition.This is the full extent of the evidence relative toAutry's discharge,and it is nearly as incoherent as Autrywas described to be on November 10, 1975. Thus, whilethe discharge notice lists a violation of rules 1,3, and 11,it is apparently a reference to the rules providing forwritten warnings,rule 2 of which relates to leaving workarea or machine tool without permission, rule 3 to ne-glect of work and carelessness,and rule 11 to lack ofproper effort.The rules for written warnings,which were also un-lawfully adopted,provide that "Any employee receivingnon In Wiltz' discharge notice, his conduct was also cited as violation ofrule 812 Rule 3 BOLAND MARINE & MFG. CO.a third written warning within a one-year period shall besubject to discharge." Inasmuch as Autry's dischargenotice referred to the violation of three rules, there is asuggestionthat his discharge was attributable to the ap-plication of the three written warning standard. Howev-er, this suggestion is largely conjectural and cannot bedeemed probative of a finding that Autry was discharged"solely" as a result of the rules. The rule does not man-date discharge for three warnings, and Autry was notshown to have received three warnings.Rather, on oneday he engaged in the conduct described in the dis-charge notice. Such is commonly recognized as a groundfordischarge, and there is no evidence that in discharg-ingAutry, the Respondent treated him any differentlythan before the adoption of the rules.K. Mike PurdyPurdy was discharged for entering the premises with abottle of beer in his possession and drinking from it.When he finished drinking it, he threw the bottle overthe fence. Rule 6 provides for discharge for bringing al-coholic beverages on company property.There is no evidence that Purdy was intoxicated so hisdischarge was based on the fact that he finished drinkinga bottle of beer inside the gate. There is no evidenceanyone had ever engagedin similarconduct before, andwhile Respondent asserts that bringing alcoholic bever-ages on the job is universally accepted as cause for dis-charge, it seems to me to require a stretching of the factsto label Purdy's conductas bringingalcoholic beverageson the job. He had consumed what he had and, as notedabove, there is no charge that he was intoxicated. How-ever, this is not a pretext case, rather, it is one in whichthe General Counsel must show the discharge was solelybecause of the unlawful rule and the General Counseladduced no evidence either that rule 6 represented a newground of discharge or that Purdy was treated any dif-ferently than before the adoption of the rule.L.Moses LovelyLovely is amissing claimantand no testimony was ad-duced relative to his discharge. However, in Lovely'scase the discharge notice adverts with particularity to hisviolation of "workingrules" and indicates on its facethat his discharge was solely as a result of the applicationof the unlawfully adoptedrules.Accordingly, I find thatLovely was entitled to reinstatement and backpay.M. Burkey Poland and Christopher ScarmadoPoland and Scarmado were discharged for refusing tosignwarning slips issued pursuantto the unlawfullyadopted disciplinary rules. Respondent does not chal-lenge the assertion that they were discharged solely as aresult of the rules.N. JamesWilliamsonWilliamsonwas dischargedfor damagingproperty,conduct violative of rule 4. Foreman Gibson testifiedthat it was reported to him that some cables had beendamagedwith a torch on a job where Williamson hadbeen assignedfirewatch. That is,a man was doing some465burning on one side of the bulkhead and Williamson wason the other side to see that no flame reached elelctricalcable at the work area. When Gibson learned cables hadbeen damaged, he spoke to the welder and Williamson.He testified the welder was reliable and the welder re-ported that Williamson had not warned him. Gibson dis-charged Williamson.Gibson testified that he probably would not have dis-charged Williamson for a first offense, but that so muchelectrical cable had been damaged that a verbal orderhad been passed down that anyone involved in conductleadingto damage to cables was to be discharged. Re-spondent contends that in light of such testimony, Wil-liamson'sdischarge cannot be viewed as resulting solelyfrom the rules. I agree.The conduct of Williamson was one of the negligence,conduct which may or may not result in discharge, andGibson's testimony indicates clearly that in deciding todischargeWilliamson he acted pursuant to instructionsindependent of the unlawfully adopted rules.0. Michael Fye, Mark Hef}ley, Emile Meral, andStephenMitchellThese individuals were discharged for absenteeism.There is no discharge rule for absenteeism, and the rulecited in their discharge notices was rule 12, repetition ofless serious offenses after warnings. Of course, absentee-ism is a commonly recognized ground for discharge. fre-quently, the frequency of absenteeism or tardiness is thesubject of very specific rules. Suchwasnot the casehere.Respondent did not have a rule specifying a fixednumber of absences as grounds for discipline, either inthe form of warnings, suspensions, or discharge, and it isevident from an examination of the discharge notices ofthese individuals that the supervisors decided each caseon its own particular facts and not out of adherence to a"rule."This is well illustrated in the case of Fye whowas discharged by Superintendent Quinn and reinstatedon the plea of Fye's father that his son be given anotherchance. Quinn agreed, demonstrating thereby the discre-tion in the handling of abseteeism.In summary, I conclude that in the cases of all theclaimants except Lovely, Poland, and Scarmado, theGeneral Counsel has failed to adduce sufficient evidencetowarrant a finding that the claimants named in thebackpay specification were discharged solely as a resultof the rules. As indicated earlier, in my judgment theburden was on the General Counsel to show that theclaimantswere treated differently because of the rulesand she failed to adduce any evidence to that effect. Inthe analysis of the cases, I have not adverted to the factthat despite the General Counsel's failure of proof, inmost of the cases, Respondent adduced testimony whichI deem credible that the discharges accorded with pastpractice in similar situtations. Thus, were the burden ofproof on Respondent, I would still conclude that the dis-charges of all but the three claimants named above werenot solely as a result of the rules. 466DECISIONS OF NATIONAL LABOR RELATIONS BOARD111.THEBACKPAY PERIODGeneralCounsel contends the formula is unrealistic,unfair,and arbitrary.I am persuaded the formula is arbi-trary and unreasonable because it tolls backpay when thework force in each control group is less than a majorityemployed on the date of the discharge. As the GeneralCounsel notes, no explanation is given to justfy such acuttoff.True, a similar formula was utilized in the casecited by Respondent, but no explanation was given foritsuse there. (It appears the formula was not disputed.)Absent some basis for tolling backpay when less than amajority of the employees in the control group worked,the formulamustbe rejected.Respondent proposed an alternative formula to thatdescribed above. The formulaisonederived from thescience of statistics and is based on "universally acceptedformulas for determining mathematical probability," thatis, the "product rule for joint probability of successiveevents and the addition rule for probability of exclusiveevents."Thisformula suggests a precision for determin-ing backpay which is attractive.Yet, it is based on sevenassumptions,each of which needs to be evaluated, and,in the final analysis, all it produces is a mathematicalprobability that a claimant would have been dischargedfor lack of work on a given date. Putting aside the ques-tion of the validity of the assumptions, I deem unaccept-able that aspect of the formula which I deemed unac-ceptable in Respondent's first formula;namely, that eachclaimant's backpay period would be tolled as of the datethe boilermaker work force was less than a majority em-ployed on that date of the discharge. Thus, Lovely'sbackpay period would be tolled as of the 10th week of1977, although Respondent still employed 97 boilermakermechanics the following week. One of theassumptionsleading to this result is that all boilermaker mechanicsare alike. But Lovely is not like all other boilermakermechanics. He is perhaps better, even worse, than others,but nevertheless different.For thatreason,he might wellhave been retained as 1 of the 97 in the 11th week of1977. In any event, except for its probability formula,Respondent, on whom the burden lies, has offered noevidence that he would not have been retained and Iknow of no case where the Board has accepted such amethod of tolling backpay. To the contrary, the Boardhas consistently rejected such an approach.InMidwestHanger Co., 221NLRB 911, 917 (1975), enfd. 550 F.2d1101 (8th Cir. 1977), the Board adopted a supplementaldecisionwherein the judge had stated that "Statisticalprobability is not enough and it must be determined whatwould have occurred regarding employment of each ofthe claimants based on the policies of Respondent. Re-spondent must make the showing and mere conclusionare not sufficient."In my judgment, this observation isapplicable to Respondent's alternative formula.On the basis of the foregoing, as Respondent never didadduce evidence applicable to any particular claimant, itwould appear that the General Counsel's formula is anappropriate formula.Yet, Iam persuaded that it is gross-ly unfair. No matter how you try to explain it away, thefact of the matter is that Respondent's labor force de-creased drastically in the period from the adoption if theunlawful rule until October 29, 1978. As Respondent'sThereis a substantial dispute between the parties rela-tive to the backpay period,a dispute not easy of solution.In light of my conclusions above eliminating 32 claim-ants, the dispute to a great extent is moot.Nevertheless,to avoid a remand in the event the Board disagreed withmy conclusions relative to the claimants,I have under-taken to set forth my conclusions as to the appropriatebackpay period.The 35 individuals named as claimants were dis-charged on various dates after July 1, 1975. Thereafter, anumber of them were offered reinstatement on variousdates in 1975, 1976, 1977, and 1978, but not until October16, 1978, were all claimant offered reinstatement. As tothose offered reinstatement before October 16, 1978, theRegional Director tolled backpay as of the date of rein-statement;as to those not offered reinstatement until Oc-tober 16, the Regional Director tolled backpay on Octo-ber 29,allowing approximately 2 weeks for the claimantsto accept or decline.Respondent contends that a backpay period whichdoes not toll backpay until an offer of reinstatement is, inthis case, arbitrary and an abuse of discretion, because itdoes not take into account the drastic reduction whichoccurred in Respondent's labor force due to a steady de-cline in business.Thus, the record indicates that at thetime of the unlawful adoption of rules in July 1975, Re-spondent employed approximately 270 outside boiler-maker mechanics and temporary pushers.Between July6, 1975, and February 29, 1976,the number fluctuatedfrom week to week but was on an increasing scale withover 400 employees as of February 29, 1976. Thereafter,employment began to decline. By January 23, 1977, theemployee complement was down to approximately 130employees; by March 6, 1977, to approximately 110; byJuly 24, 1977, to approximately 50; and by November 6,1977, to its lowest point of approximately 25. Thereafter,employment increased,but only slightly so, to a briefpeak of approximately 115 on February 26, 1978, whichlasted 2 weeks and declined to approximately30.There-after to October 29, 1978, employment fluctuated from alow of 30 to a high of 120. The drop in employmentduring that period was attributable to the completion ofthree contracts:SSTVon February 1, 1977;U.S.N. Kingon March9, 1977; andLitton Stackson July 24, 1977.In light of the foregoing,Respondent contends that allthe claimants would have been laid off for economic rea-sonslong before October 29, 1978, and it proposes a for-mula whereby all employees in each classification (me-chanics,helpers,apprentices,permanent pushers, andpermanent foremen) employed during the week of thedischarge would be identified. Each claimant would beentitled to backpay for each week, defined as a work-week, during which a majority of the boilermakers thusidentifiedworked. Backpay would be tolled wheneverless thana majority of the boilmakers thus identifiedworked.Thus, under Respondent'sformula claimantMosesLovely's backpay period would end the week ofMarch 6, 1977, whereas it would end on October 29,1978, according to the General Counsel's formula.Respondent's formula has been derived fromBoil-makers (Babcock & Wilcox),121NLRB 26 (1958). The BOLAND MARINE & MFG. CO.467Exhibit 9 graphicallydemonstratesemployment rosefrom about270 in July 1975 to about 400 in March 1976,afterwhich itcommenceda decline to about 50 in July1977 and even lower thereafter. These are facts, notprobabilities, and to hold that despite these facts Re-spondent is liablefor backpay to October 29, 1978, is, inmy judgment,an improper application of valid principlesestablishedinother factualsituations.Accordingly, Ireject the General Counsel's formula.As notedearlier,during the period after July 1975 Re-spondentworked on three substantial contracts: TheSSTV,theU.S.N. King,andLitton Stacks.All the workon these vesselswas completed and the vessels were de-livered by July 24, 1977. The record indicates that all, ormostof theclaimants,were employed on one or other ofthese projects.It seems reasonableand equitable, accord-ingly, totoll the backpay period as of the July 24, 1977,the date of the completion of the last project.IV. THE BACKPAY FORMULAThe backpay specification,as amended, alleges the fol-lowing formula for computing backpay:1(a)An appropriate measure of the hours each ofthe discharged discriminatees would have worked isbest represented by the collective experience of theaverage hours, including overtime paid at premiumpay, worked by all hourly paid employees(Journey-men Mechanics,Boilermakers and BoilermakersHelpers)excludingCraft "30" ShopEmployees andForemenemployed by Respondent at its operationatNew Orleans,Louisiana,during the backpayperiod of each discriminatee(herein referred to asthe control group).Respondent denies the appropriateness of the formula,but its denial is predicated on a formula derived from a"work week"concept which is part and parcel of itsproposal for determining the backpay period, proposalswhich I have rejected.Inmy judgment,theGeneralCounsel's proposed formula as applied to the claimantswho were journeymen mechanics or boilermakers is ap-propriate.It is essentially an average hours formulawhich has long been approved.NLRBv.East TexasSteel CastingCo.,225 F.2d 284(5th Cir.1958).The in-clusion of hours worked by boilermaker helpers is notappropriate and diminishes to a degree the backpay duejourneymen mechanics and boilermakers; however, thehelpers were so few in number in proportion to the me-chanics and boilermakers that any reduction is not ofsuch substance as to warrant an amended formula andcomputation.As to the helpers,the backpay specification as amend-ed, alleges an alternative formula for computing backpay,as follows:(b)Alternatively,commencingon January 1, 1977,an appropriate measure of the hours each of the dis-charged Boilermaker Helper discriminatees wouldhave worked is best represented by averaging/-proportionalizing the weekly hours, on a quarterlybasis including overtime paid at premium pay,worked by all hourly paid Boilermaker Helpers em-ployed by Respondent as its operation at New Orle-ans,Louisiana, during the period from January 1,1977 through July 31, 1977 (herein referred to asthe Helper Sub-control group). The backpay periodof Boilermaker Helpers endson July 31, 1977.For the samereasonsgiven above for finding the Gen-eralCounsel's formula appropriate, I find this formulaappropriate for computing the backpay of the helpers.V. THE COMPUTATIONMoses Lovely:Lovely was a journeymen mechanic andhe was discharged on July 13, 1976. In accordance withthe conclusions above, relative to the backpay period, Ifind that his backpay period continued to July 24, 1977.Using the formula described above, that is, multiplyingthe adjusted average hours worked as set forth inAppendices 3A-1 through 3A-4 attached to the GeneralCounsel'sExhibit 1(w) by the applicable rate of payduringthe quarter, Lovely's gross backpay is set forth inattached Appendix A. The credits to the benefit fundswere computed from Appendices 3B-1 through 3B-4,and 3C-1 through 3C-4.Burkley Poland:The General Counsel contends, and Ifind, that Poland's backpay period extends from Decem-ber 5, 1975, to June 13, 1977, the date Poland was rein-stated.The General Counsel contends that Poland is entitledto a total net backpay of $10,459 and that Respondent isobligated to pay benefit funds pursuant to the terms of itscollective-bargaining agreement a total of $1068. Thesenet figures, Poland's gross backpay, interim earnings, andexpensesare all set forth in Appendix 27 to the GeneralCounsel's brief, which is appended here as Appendix Band which I find are the amounts of backpay and benefitfund credits owed by Respondent.The gross backpay figures were computed on the basisof the adjusted average quarterly house of hourly paidemployees as set forth in Appendices 3A-1 and 3A-2,multiplied by the applicable rate of pay during the back-pay period.The interimearningsfigures appear in AppendicesDD-1 through DD-7, as amended by Appendices DD-6A and DD-7A. In connection therewith, it should benoted that at the hearing Respondent examined Polandrelative to earnings from a music store he operatedduring the backpay period; however, in its brief it hasnot adverted to such testimony. Its failure to do so maybe attributable to the fact that there was no showingPoland had anyearningsfrom the music store and/or thefact that Poland had owned and operated the store whileemployed by Respondent so that anyearningtherefromwould not be regardedas interimearnings.Whatever thereason, Respondent adduced no evidence of interim earn-ings in excessof those conceded by the General Counselin the appendices referred to.The expenses listed on Appendix B were derivedeither from Appendices DD-1 through DD-7 or modi-fied on the basis of Poland's testimony. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe credits to the benefit funds were computed fromAppendices 3B-1 and 3B-2, 3C-1 and 3C-2, appended totheGeneralCounsel'sExhibit 1-W, and AppendixXXXX-A, appended to the General Counsel's Exhibit 1-A.Christopher J. Scarmado:The General Counsel con-tends that Scamardo's backpay period begins on January17, 1976,and terminates on July27, 1976.The record indicates that after his discharge on Janu-ary 16, 1976,Scamardo was referred to Respondent bythe Union on February 24 and he worked 8 hours. Therecord reflects further that in the week ending February29, Scamardo worked for Respondent and earned $27.28;for the week ending March7, $330.32 plus holiday payof $54.32; and for the week ending March 14, $325.92. Inaddition,Sears testified that onMarch 4 a grievancehearingwas held on Scamardo's discharge and helearned at that time that Scamardo was back working forRespondent.Sears testified that in light of this Scamar-do's discharge was revoked.On the basis of the foregoing,Respondent contendsScamardo's backpay should be tolled as of February 23,1976. TheGeneral Counsel disagrees,but it is not entire-ly clear why.Sears' testimony that the discharge was re-voked on March 4 is uncontradicted and there is no dis-pute Scamardo was employed by Respondent at thattime and through March 14,1976. In the circumstances,itwas incumbent on the General Counsel to show whythis did not constitute reinstatement.On the basis of the foregoing,I shall toll Scamardo'sbackpay as of February 29, 1976. 1 do not toll backpayas of February 23, because it does not appear Scamardowas hired for more than 1 day; however,his earnings forthe weeks ending March 7 and 14 reflect full-time em-ployment.The record indicates that Scamardo's interim earnings,less expenses,for the first quarter 1976, exceeded anygross backpay due him.Accordingly,I find that he is notentitled to any backpay.As topension training and health and welfare credits,Appendices 3B-1 and 3C-1,attached to the GeneralCounsel's Exhibit 1(w), indicate that the average quarter-ly hours worked for credit during the first quarter 1976were 404 or 4.49 hours per day.As Scarmado's backpayperiod extended 44 days his total hours were 198.His in-terim employment was with employers who made contri-butions for a total of 48 hours.Accordingly,the pensioncontribution owed is for 150 hours at 25 cents per hour,or $37;the training fund contribution at 5 cents per houris $7; and the health and welfare fund contribution at 30cents per hours is $45.VI. THE SUSPENSIONSThe backpay specification alleges that 28 individualswere issued warning notices and suspendedfor 3 dayssolely as a result of the unlawfully adopted rules. Re-spondent denies the allegation. For proof of the allega-tions, the General Counsel relies on the notices that wereissued in connection with the suspensions. The questionpresented is whether or not such notices were sufficientto warrant a finding that the suspensions were solely as aresult of the rules.In the casesof Angel Alpuche, S. J. Vodanovich, andBert L. West, no disciplinary rule was referred to in thenotices of suspension.The suspension notices themselvesindicate that the suspensions were meted out for being inlinewaiting for the lunch whistle to sound and were theresult of instructions by Supervisor Pat Gipson withoutdependence on any of the rules found to have been un-lawfully adopted. Accordingly, I conclude that the evi-dence does not warrant a finding that the three namedindividuals were suspended as a result of the unlawfullyadopted rules.The suspension of Bruce Hart must also be deemednot to be solely the result of the rules.He was suspendedfor 2 days. The rules onwarnings and suspensions do notprovide for a 2-day suspension for any of the misconductdescribed.More importantly, he was suspended forsleepingon duty,a discharge offense under rule 5. How-ever, the supervisor, evidentlyexercising independentjudgment, as supervisors were wont to do prior to therules, chose to discipline Hart by a 2-day suspension.As to the remaining individuals suspended,the conclu-sion is warranted that their suspensions were solely at-tributable to the unlawfully adopted rules for a numberof reasons. First, except for Adam Meyer and LawrencePayne, a dsiciplinary rule was cited on the warningnotice.Second,one (Jose Cambon's) indicates clearly onitsface that the supervisor was invoking the rules onwarnings;six (Joseph Meyer's, Edward Phipps', FrankTijerina's,JamesWilliams',David Zeringue Jr.'s, andDavid Zeringue Sr.'s) refer specifically to the issuance ofa prior written warning (one of the conditions for a 3-day suspension). Third, all provide for a 3-day layoff.When one considers all these circumstances, includingthe absence of any evidence that 3-day suspensions forthe conduct described was in accord with the practicebefore the adoption of the rules, t 3 the conclusion is war-ranted that the suspensions were solely the result of theunlawfully adopted rules.Itmay seem inconsistent to find that the suspensionswere solelyas a resultof the rules, when I have foundabove that discharges for the very same conduct werenot solely as a result of the rules.As I see the situtation,the circumstances recited above relative to the suspen-sions justify the different result. In the final analysis, thefindings and conclusionscan onlybe understood whenone recognizes that the uhlawfully adopted rules of dis-charge were not rigid, specific, and formalized rules,whereas the rules on suspensions were to a degree rigidand formalized.In accordance with the foregoing conclusions, I findthat the 24 individuals whose names are set forth in Ap-pendix C attached hereto and made a part hereof are en-titled to backpay and Respondent is obligated to reim-burse the benefit funds as set forth in Appendix C.'gThe recordindicates two instances of 3-day suspensions prior toJuly 1, 1975, oneinMarch 1975,another inApril 1975.Given the size ofRespondent'swork force,and the number of years it has been in oper-ation,it cannot be said that these two instances, shortly before the unlaw-ful adoption of the rules,establish a company practice of 3-day suspen-sion BOLAND MARINE & MFG. CO.469VII. SUMMARYSummarizing,I conclude that Respondent's obligationto remedy the unfair labor practices heretofore foundshall be fulfilled by paying to Burkey Poland the amountof $10,459, and by paying to the individuals named inAppendix C the amounts set opposite their names, withinterest thereon.In the case of MosesLovely whosewhereabouts were unknown, Respondent shall be direct-ed to pay the amounts set forth in Appendix A to theRegional Director to be held in escrow for a period of Iyear. In the event Lovely is located, suitable arrange-ments shall be made to accord Respondent the opportu-nity to examine Lovely as to his interim earnings and ac-tivities during the backpay period. The Regional Direc-tor shallmake a final determination on any amountswhich shall be properly deductible from Lovely's back-pay award under existing Board precedent.When so de-termined, the Regional Director shall make such deduc-tions and return the amounts deducted to Respondent. Inthe event Lovely is not located within the 1-year period,then the amounts placed in escrow shall be returned toRespondent.With regard to the amounts due to the benefit fundsprovided for in the collective-bargaining agreement, be-cause the provisions of the benefit fund agreements arecomplex and variable the Board does not provide for in-terest at a fixed rate, leaving the determination to thecompliance stage.''The matter of interest, or other ad-justments, was not raised by the General Counsel in thisthe compliance stage, and in her brief she makes no re-quest for interest.In the circumstances,Respondent's ob-ligation toremedy the unfair labor practices heretoforefound shall be fulfilled by payment to the various benefitfunds$89 in connectionwith ChristopherScarmado'sloss of employment end the amoutns set forth in Appen-''Merryweather Optical Co,240 NLRB 1231, 1216 (1979)dices A, B, and C, except that those payments associatedwith Lovely's loss of wages shall be made part of theescrow arrangement earlier described.On the basis of the foregoing findings and conclusions,I recommend that the Board issue the followingSUPPLEMENTAL ORDERThe Respondent, Boland Marine and ManufacturingCompany, Inc., its officers, agents, successors, and as-signs, shall make whole Burkey Poland and the individ-uals namedinAppendix C by paying to Poland theamount of $10,459 and to the individuals named in Ap-pendix C the amounts set opposite their names, plus in-terest thereon accured to the date of payment less taxwithholdings required by Federal and state law; and bypaying to the benefit funds established by the collective-bargaining agreement $98 in connection with Christo-pher Scarmado's loss of unemployment, and the amountsspecified in Appendices B and C. Respondent shall remitto the Regional Director the amount of backpay forMoses Lovely set forth in Appendix A, without exclud-ing tax withholdings as required by Federal and statelaw, and the amounts specified in Appendix A, as due tothe benefit funds, such amounts to be held in escrow bythe Regional Director until Lovely is located, in whichevent the Regional Director shall make suitable arrange-ments to accord Respondent an opportunity to examineLovely as to his interimearningsand activities duringthe backpay period, and the Regional Director shallmake a final determination as to the net backpay dueLovely and the amounts owed the benefit funds inaccordwith existing Board precedent. In the eventLovely is not located by the end of the 1-year escrowperiod, the total amount placed in escrow shall be re-turned to Respondent.The Regional Director is further directed to report thestatus of the case to the Board no later than 1 year fromthe date of the Board's Supplemental Order. APPENDIX AName:Moses Lovelyr.&Qtr.GrossBackpayIntenmEarningsNet InterimExpensesEarningset BackpayCredit toClaimant forPension andTrainingFundCredit toClaimant forHealth andWelfare FundQuarterlyTotals toFundsQuarterlyBackpayTotals toClaimants1975:341976:123 ..............................................$2,614unknownsunknown3$2,614$110$110$220$2,6144 .............................................3,3543,3541311312623,3541977:1 .............................................12,686110911092182,6862 ...........................................3,3063,3061211212423,3063 .............................................26702,535262531670Totals .................................$973$12,6301The recordindicates that fromFebruary 17 to March 3, 1977,or for a periodof 14days,Lovely wascommittedto OdysseyHouse.A psychiatrically oriented facilityfor the treatment of drug abuse, pursuant to court order.During that period he was not permitted to leave without being supervised by a member of the staff. Accordingly, 14days have been deducted from his quarterly backpay period.2 July 1 to 24, 1977.3 Since Lovelywas a missing claimant,his interim earnings and expenses,if any, are unknown.0 APPENDIX BName:Burkley 0.PolandYr.&Qtr.GrossInterimBackpayEarningsExpensesNet InterimEarningsCredit toCredit toClaimantforClaimant forQuarterlyNet BackpayPension andHealth andTotals toTrainingWelfareFundsFundFundQuarterlyBackpayTotals toClaimants1975:34 ............................................$755$755$35$35$70$7551976:1 ........ ......................................2749$1483$10$14731276858517012762 ............................................309624662124456513434686513 ............................................305515261315131542656513015424 ..............................................33546345629272510610621227251977:1 ..............................................33020132013131711511523013172 ... ......... .................................2723530530219394941882,193Totals..................................................................................................................................................................................................................$1068$10,459341978:1234 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX CHourlyNetRateBack-of PaypayRobert H.Ambrose ............... $6.79Jose Cambon............6.24John DeWald Jr...... 6.79Alfred Dorsey .........6.24Steven Elkins...........6.79W. E. Forster Jr...... 6.79C. Hanson................6.79Richard HiltonSr....6.79W. R. Johnson.........6.79Gary Loyd ...............6.79Alphonse J.Pen-sionTrain-ingHealth&Wel-fare$163$6$1$7150617163617150617150617163617163617163617163617163617HourlyNetRateBack-of PaypayPen-sionTrain-ingHealthWel-fareAdamH. Meyer......6.79163617Joseph H. Meyer.....6.79163617Henry Monroe.........6.79163617Lawrence B.Payne....................6.79163617Michael O.Padilla...6.79163617Edward Phipps.......6.79163617George Purcell........6.24150617Robert F.Riley.......6.79163617Irvin C. Rocher Jr.. 6.79163617FrankA. Tijerina.... 6.24150617James Williams.......6.24150617David ZermgueJr...6.79163617David ZeringueSr..6.79163617Lumetta................6.79163617